Exhibit (h)(58) under Form N-1A Exhibit 10 under Item 601/Reg. S-K FUND PARTICIPATION AGREEMENT among THE HUNTINGTON FUNDS, HUNTINGTON ASSET ADVISORS, INC., UNIFIED FINANCIAL SECURITIES, INC. and HARTFORD LIFE INSURANCE COMPANY FUND PARTICIPATION AGREEMENT THIS AGREEMENT, made as of the 1st day of April, 2009 by and among Hartford Life Insurance Company, Hartford Life and Annuity Insurance Company (Hartford Life and Annuity Insurance Company and Hartford Life Insurance Company being collectively referred to herein as “Hartford”), on Hartford’s behalf and on behalf of each separate account set forth on Schedule A attached as it may be amended from time to time (the “Separate Accounts”); The Huntington Funds, a Delaware statutory trust (the “Trust”), on its behalf and on behalf of each of its series set forth on
